Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s Amendment/Request of reconsideration of 12/13/21 and based on current claims juxtaposed potential and previous prior art as well as comments and arguments thereto, Examiner is hereby allowing claims 1 – 25.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…determining a sentiment being experienced by a second user while using a second
version of the application installed on a second device associated with the second user
based on sensory information indicative of the sentiment;
generating sentiment associated information associating the sentiment of the
second user with the second version of the application, the sentiment associated
information configured to be exchanged with the first device over an offline, ad hoc
connection; and
transmitting the sentiment associated information to the second device, wherein the sentiment associated information is indicative of whether the first version of the application is to be modified on the first device to the second version of the
application…” as best illustrated by FIG. 3, and in such a manner as recited in independent claims 1, 8, and 15. 

“…determining whether a second device associated with a second user is within a
communicable range of an offline, ad hoc connection;
as a result of the second device being within the communicable range, receiving
sentiment associated information, the sentiment associated information associating a
sentiment experienced by a second user while using a second version of the application
installed on a second device associated with the second user based on sensory information indicative of the sentiment;
determining whether the first version of the application installed on the first
device is to be modified to the second version of the application installed on the second
device based on the sentiment associated information;
as a result of determining the first version is to be modified to the second version,
receiving modification data from the second device, the modification data configured to
modify the application from the first version to the second version; and modifying the first version to the second version for the application installed on the first device based on the modification data…” as best illustrated by FIG. 3, and in such a manner as recited in independent claim 21.
“…receiving sensory information from at least one sensor on a second device
associated with a second user, the sensory information is indicative of a sentiment of the
second user while using a second version of the application installed on the second
device; transmitting the sensory information, identity information, and version
information to a profiling server, the identity information indicative of the second user,
the version information indicative of the application having the second version on the
second device; receiving sentiment associated information associating the sentiment of the
second user with the second version of the application; and upon establishing an offline, ad hoc connection with the first device, transmitting the sentiment associated information from the second device to the first device, wherein the sentiment associated information is indicative of whether the first version of the application is to be modified on the first device to the second version of the application…” as best illustrated by FIG. 3, and in such a manner as recited in independent claim 25. 
Therefore, claims 1 – 25 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192